Exhibit 10.2

 

RESTRICTED STOCK AWARD

 

Name: Ernest Ortega

Cogent Communications Holdings, Inc.

Grant Date: November 3, 2014

2004 Incentive Award Plan (the “Plan”)

 

1.  Grant:  Effective as of the Grant Date specified above you have been granted
15000 shares of common stock $.001 par value (the “Restricted Stock”)  of Cogent
Communications Holdings, Inc. (the “Company”) subject to the vesting requirement
described below.

 

2.  Normal Vesting:  You will become vested in 3000 shares of Restricted Stock
on December 1, 2017 and in an additional 3000 shares of Restricted Stock on the
first day of March, June, September, and December thereafter, with full vesting
of all shares completed on December 1, 2018.

 

3.  Accelerated Vesting:  Notwithstanding the foregoing, you will become fully
vested upon the termination of your employment by reason of death, disability,
or retirement. You will also become fully vested upon a Change of Control (even
without termination of employment). If the accelerated vesting is due to a
Change of Control the number the shares that vest in such event shall be limited
to the number shares that when multiplied by the closing price of the Company’s
common stock on November 3, 2014 yield a dollar value not in excess of three
times your annual compensation on the date of the Change of Control.  If the
acceleration of vesting due to a Change of Control would trigger the excise tax
provided for in Section 280G and 4999 of the U.S. Internal Revenue Code such
vesting shall be delayed by a time sufficient to not trigger the excise tax. 
The shares for which vesting accelerates shall be allocated from the last shares
to vest and the remaining unvested shares shall continue to vest under the
normal vesting rule. Upon termination of employment other than as provided above
you will forfeit any unvested shares of Restricted Stock that have not vested by
the end of your severance period, i.e. you continue vesting during your
severance period and lose the remaining unvested shares.  Your severance period
is the number of months compensation specified in your employment agreement for
use in calculating your severance, e.g. 6 months or 12 months.  Change of
Control has the meaning set forth in the Plan.  Annual compensation means your
average compensation as calculated for U.S. income tax purposes for the last
three complete calendar years.

 

4.  Nontransferable:  The Restricted Stock or any interest or right therein or
part thereof may not be disposed of by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), until vested, and any attempted disposition prior
thereto shall be null and void and of no effect.  The foregoing notwithstanding,
transfers of the Restricted Stock may be permitted for estate planning purposes
with the prior written consent of the Compensation Committee and subject in each
case to the provisions of the Plan and the same restrictions and forfeiture
provisions under this Agreement that the Restricted Stock had in your hands.

 

5.  Dividends/Voting:  You will be entitled to vote the shares of Restricted
Stock.  However, you will only be entitled to receive any dividends that are
paid on shares of the Restricted Stock once they are vested.  Any dividends paid
on unvested shares of Restricted Stock shall be held by the Company, without
interest thereon and paid to you at the time the shares of Restricted Stock on
which such dividends were paid vest.

 

6.  Certificates:  The Company shall cause the Restricted Stock to be issued and
a stock certificate or certificates representing the Restricted Stock to be
registered in your name or held in book entry form, but if a stock certificate
or certificates are issued, they shall be delivered to, and held in custody by
the Company until the shares of Restricted Stock vest.  You agree to give to the
Company a stock power for all unvested shares of Restricted Stock.  If issued,
each such certificate will bear such legends as the Company may determine.

 

7.  No Other Rights:  The grant of Restricted Stock under the Plan is a one-time
benefit and does not create any contractual or other right to receive an award
of Restricted Stock or benefits in lieu of Restricted Stock in the future. 
Future awards of Restricted Stock, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
shares and vesting provisions.  The grant of

 

--------------------------------------------------------------------------------


 

Restricted Stock under the Plan does not entitle you to any rights to remain
employed with the Company, nor does it constitute a contract of employment.

 

8.  Miscellaneous:  The shares of Restricted Stock are granted under and
governed by the terms and conditions of the Plan, as may be amended from time to
time.  Defined terms used herein shall have the meaning set forth in the Plan,
unless otherwise defined herein.

 

Cogent Communications Holdings, Inc.

 

 

By:

/s/Dave Schaeffer

 

 

Dave Schaeffer

 

 

CEO

 

 

2

--------------------------------------------------------------------------------